Citation Nr: 1700436	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-31 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hydronephrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1984 to March 1986.  He was awarded a Parachutist badge and a Ranger tab during the course of his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board observes that the Veteran was previously represented by Pennsylvania Department of Military Affairs.  However, in November 2012, the Veteran appointed Disabled American Veterans (DAV) as his representative.


FINDING OF FACT

The evidence is in relative equipoise as to whether hydronephrosis related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a grant of service connection for hydronephrosis are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein, further discussion of the VCAA is not necessary at this time.
Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Regarding the first element, the Veteran has been diagnosed with hydronephrosis. See June 2014 Examination Report.  Thus, the Veteran has met the current disability requirement.

Next, the Veteran's service record indicates that in addition to be awarded the parachutist badge and Ranger tab, he was assigned to the 2nd Battalion of the 75th Ranger Regiment on active service.  After leaving service, he sought treatment in November 1986 for "chest wall pain."  In May 1990, a neurology evaluation stated the veteran reported recurrent back pain as a result of his parachute jumping.  The Veteran was first diagnosed with hydronephrosis in 2010.  In November 2012, the Veteran stated in a VA Form 9 that, "I believe the complaints of back pain were actually complaints relating to kidney injury."   His lay statements indicating recurrent back pain from the time of service due to the impact of parachute jump are therefore consistent with the places, types, and circumstances of his service, and the Board finds them competent and credible.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). The Veteran has thus met the in-service injury requirement.

Therefore, the dispositive issue in this case is whether there is a relationship between the Veteran's diagnosed hydronephrosis and the in-service injury.

There are a multiple medical opinions on this question.  A November 2012 letter from the Veteran's treating urologist, Dr. D.G., concluded the that the Veteran currently has hydronephrosis that is "very likely" related to his reported in service trauma during the airborne training injury.  He noted there was no imaging of the kidneys until 2010 that would have shown the kidney obstruction.  As a rationale, the physician indicated that the trauma to the Veteran's right flank would have caused inflammation which may have caused further kidney obstruction and ultimately surgical intervention.  A June 2014 VA examiner could not establish a connection between the Veteran's current disability and his service.  Specifically, the examiner noted that while the Veteran's account was "compelling," there was no report of the claimed trauma in 1986.  The examiner's rationale was: "Although the claim is not unreasonable, it is difficult to say that it is a 50% or greater probability caused by his military service without more documentation in the military record."  The Board gives this opinion limited evidentiary weight as the VA examiner relied heavily on the lack of contemporaneous medical diagnosis of a back or kidney condition.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"). 

The Board finds the November 2012 medical nexus opinion highly persuasive to show hydronephrosis attributable to military service.   Dr. D.G. is a urologist who has clinical familiarity with Veteran through regular treatment for his kidney condition.  While the language of the opinion may lack certainty in some statements, it is nevertheless probative evidence.  Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Moreover, the urologist provided a detailed explanation for his positive medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  His medical opinion is consistent with the evidence of record, to specifically include the Veteran's report of longstanding right flank pain.  In addition, the June 2014 VA opinion also seems to indicate that a positive nexus could exist if there were records of the veteran's in service event, but, given that such records are not required pursuant to the above cited cases, the opinion is to some degree supportive of a nexus between the current disability and the in-service injury. 

For the above reasons, the positive private nexus opinion is at least as probative as the negative VA nexus opinion.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hydronephrosis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hydronephrosis is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


